Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered May 30, 2001, convicting him of criminal possession of a controlled substance in the seventh degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention regarding the partial closure of the courtroom (see CPL 470.05 [2]; People v Rodriguez, 262 AD2d 428). In any event, under the circumstances of this case, the defendant was not denied his right to a public trial (see People v Jones, 96 NY2d 213; People v Hargett, 293 AD2d 757). Santucci, J.P., O’Brien, McGinity and Townes, JJ., concur.